April 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            VICNRG LLC, Appellant

NO. 14-15-00194-CV                          V.

 FCSTONE, LLC, FCSTONE TRADING, LLC AND FCSTONE GROUP, INC.,
                            Appellees
                ________________________________

      Today the Court heard appellees’ motion to dismiss the appeal from the
order signed by the court below on October 29, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, VicNRG LLC.


      We further order this decision certified below for observance.